DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Embodiment I, Figures 3, 4 and 5, Claims 1-6, 8, 14 and 17-22, in the reply filed on 02 April 2021 is acknowledged. Claims 1-6, 8, 14 and 17-22 are considered for examination and 7, 9-13, 15, 16 and 23-25 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridler et al. [U.S. Patent No. 10692642 B2].
Regarding claim 1, Ridler discloses a coil assembly comprising: 
an insulating plate (e.g., 652, column 14, lines 39-40, Figure 6);
a first wiring (e.g., turns 1-6 of coil conductor 574, Fig. 6) disposed on a first surface of the insulating plate 652 and comprising a first spiral wiring (see Figure 5B); and
a second wiring (e.g., turns 7-11, Fig. 6) disposed on a second surface of the insulating plate 652, and electrically connected to the first wiring,
wherein the second wiring comprises a second spiral wiring that extends from the first spiral wiring (see Fig. 5B), and
the first wiring (e.g., turns 1, 2) and the second wiring (e.g., turns 7, 8) have different cross-sectional shapes.
Regarding claim 4, Ridler discloses a connection conductor (e.g., coils turns 1-6 are connected to through via, not shown, to coil turns 7-11 on the opposing surface of the insulating plate) disposed to penetrate through the insulating plate 652,
wherein the first wiring and the second wiring are electrically connected to each other through the connection conductor [Col. 14, Lines 35-45, Fig. 5B, 6].
Regarding claim 14, Ridler discloses the second wiring (e.g., coil turns 7-11) is formed of a metal thin film wiring printed (on printed circuit board 550B of Figure 5B or 652 of Figure 6) with a conductive material on the insulating plate.

Regarding claim 18, Ridler discloses the second spiral wiring has a line width equal to (e.g., turn 11 has equal width with turn 1) or less than (e.g., turn 11 is less than turn 4) the first spiral wiring (see Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridler in view of Fujiwara et al. [U.S. Patent No. 7498919].
Regarding claim 2, Ridler discloses the instant claimed invention discussed above except for the first wiring is formed so that a width of a bonded surface of the first wiring that is bonded to the insulating plate is narrower than a width of an opposite surface of the bonded surface of the first wiring, and

Fujiwara discloses first wiring (e.g., 14B, Fig. 11) is formed so that a width of a bonded surface of the first wiring that is bonded to an insulating plate 13A is narrower than a width of an opposite surface of the bonded surface of the first wiring, and
a second wiring (e.g., 14A) is formed so that a width of a bonded surface of the second wiring that is bonded to an insulating plate (e.g., 13C) is greater than to a width of an opposite surface of the bonded surface of the second wiring [Col. 9, Lines38-48 , Fig. 11].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wiring width of first and second wiring in the shape and disposed on the insulating substrate as taught by Fujiwara to the spiral coil of Ridler to provide the inductive device with reduced parasitic capacitance and therefore increase the Q factor.
Regarding claim 3, Ridler discloses the instant claimed invention discussed above except for the first wiring is bonded to the insulating plate through an adhesive layer, and 
the second wiring is directly bonded to the insulating plate.
Fujiwara discloses first wiring (e.g., 24B, Figure 17) is bonded to an insulating plate (e.g., 13c) through an adhesive layer (e.g., seed layer 24B1, Fig. 18), and 
second wiring (e.g., 24A, Fig. 17) is directly bonded to insulating plate 13A [Col. 11, Lines 30-45, Fig. 17, 18].
.

Claims 5, 6, 8, 19, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridler in view of Choi et al. [U.S. Patent No. 9424983 B2].
Regarding claim 5, Ridler discloses the first wiring (e.g., coil turns 1-6) comprises a leading part (e.g., connection/interface within part 590, column 13, lines 38-42, Figure 5A) disposed to be spaced apart from the first spiral wiring, and
the second wiring comprises a connection wiring (e.g., connection for coil turns 7-11 to lead part 590, not shown).
Ridler discloses the instant claimed invention discussed above except for the connection wiring that extends in an outer diameter direction from the second spiral wiring, and the connection wiring is connected to the leading part.
Choi discloses a connection wiring (e.g., 34, column 4, lines 21-28, Fig. 2) that extends in an outer diameter direction from a spiral wiring, and the connection wiring is connected to a leading part (e.g., 31, see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a connection wiring that extends in an outer diameter direction from spiral wiring as taught by Choi to the connection wiring 
Regarding claim 6, Ridler discloses the instant claimed invention discussed above except for the first wiring comprises an insertion groove formed in a position that faces the connection wiring, and 
at least a portion of the connection wiring is disposed in the insertion groove.
Choi discloses first wiring (e.g., could be a wiring on the other side of substrate 20) comprises an insertion groove (e.g., H, see Figure 4) formed in a position that faces the connection wiring (e.g., 34), and 
at least a portion of the connection wiring is disposed in the insertion groove H, see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an insertion groove as taught by Choi to the coil structure of Ridler to provide the inductive structure with a low profile structure to minimize the height. 
Regarding claim 8, Choi discloses the connection wiring 34 has a line width greater than first wiring or the second spiral wiring (e.g., wiring of coil 10) (see Figures 1-4).
Regarding claim 19, Ridler discloses a coil assembly comprising: 
an insulating plate (e.g., 652, column 14, lines 39-40, Figure 6); and
a coil wiring (e.g., 574, column 14, line 40) comprising a first wiring (e.g., turns 1-6, column 14, line 41, Fig. 6) disposed on a first surface of the insulating plate 652 and a 
Ridler discloses the instant claimed invention discussed above except for the first wiring comprises an insertion groove formed in a position that faces the second wiring, and 
at least a portion of the second wiring is disposed in the insertion groove.
Choi discloses first wiring (e.g., could be a wiring on the other side of substrate 20) comprises an insertion groove (e.g., H, see Figure 4) formed in a position that faces a second wiring (e.g., coil 10, see Fig. 4), and 
at least a portion of the second wiring (e.g., coil 10) is disposed in the insertion groove H, see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an insertion groove as taught by Choi to the coil structure of Ridler to provide the inductive structure with a low profile structure to minimize the height.
Regarding claim 20, Ridler discloses the coil wiring comprises spiral wirings (e.g., 574, Figure 5B), and 
the spiral wirings are disposed to be distributed in the first wiring (e.g., turns 1-6) and the second wiring (e.g., turns 7-11, Figure 6). 
Regarding claim 21, Ridler discloses a spiral wiring (e.g., turn 11) of the second wiring (e.g., turns 7-11, Fig. 6) has a line width narrower than a spiral wiring (e.g., turn 4, Fig. 6) of the first wiring (e.g., turns 1-6).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837